The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (US Patent Application Publication 2015/0146286, hereinafter referred to as Hagen). 
As to claim 1, Hagen teaches 1. A laminate comprising a glass plate and a coating layer, wherein the coating layer includes one or more components selected from the group consisting of silicon nitride, titanium oxide, alumina, niobium oxide, zirconia, indium tin oxide, silicon oxide, magnesium fluoride, and calcium fluoride [¶0046~47], a ratio (dc/dg) of a thickness de of the coating layer to a thickness dg of the glass plate is in a range of 0.05x10-3 to 1.2 x 10-3 [Fig.1 for example], and a radius of curvature r1 of the laminate with negating of self-weight deflection is 10 m to 150 m. [¶0051]
As to claim 2, Hagen teaches 2. The laminate according to claim 1, wherein the thickness dg is in a range of 0.3 mm to 3.0 mm, and the thickness dc is in a range of 0.05 μm to 1.2 μm. [¶0048; 0046]
As to claim 3, Hagen teaches 3. The laminate according to claim 1, wherein a composition of glass used for the glass plate includes, as expressed in mass percentage: SiO2 at 40% to 70%, B2O3 at 09-0 to 15%, MgO at 0% to 10%, CaO at 0% to 10%, SrO at 0% to 13%, BaO at 0% to 40%, Na2O at 0% to 30%, K2O at 0% to 13%, and Al2O3 at 0.5% to 15%. [¶0047]
As to claim 4, Hagen teaches 4. The laminate according to claim 1, wherein a shape of the laminate is a quadrangular shape or a disk shape. [¶0048]
As to claim 5, Hagen teaches 5. The laminate according to claim 1, wherein the laminate is used as a support glass substrate. [Fig. 1 for example]
As to claim 6, Hagen teaches 6. A method for producing the laminate according to claim 1, comprising: coating a protruding side of the glass plate having a curvature, of which a radius of curvature r0 with negating of self-weight deflection is 200 m to 500 m, with a thin film including one or more components selected from the group consisting of silicon nitride, titanium oxide, alumina, niobium oxide, zirconia, indium tin oxide, silicon oxide, magnesium fluoride, and calcium fluoride. [Fig.3 for example]
As to claim 7, Hagen teaches 7. The method for producing the laminate according to claim 6, wherein the coating method is a sputtering method. [¶0053]



Conclusion
Claims 1-7 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816